Exhibit 10.27

 

ADESA, INC.

 

RESTRICTED STOCK UNIT GRANT

 

Name

 

S.S. #

 

In accordance with the terms of the ADESA, Inc. 2004 Equity and Incentive Plan
(the “Plan”), ADESA, Inc. hereby grants to you (the “Participant”) the right to
receive ADESA, Inc. Restricted Stock Units (the “RSU”), as set forth below,
subject to the terms and conditions set forth in this Grant (including Annex A
hereto and all documents incorporated herein by reference):

 

Number of RSUs:

 

Date of Grant:

 

Vesting Date:        Third Anniversary of the Date of Grant

 

This Grant is made in accordance with the Plan, which was approved by ADESA,
Inc.’s Board of Directors in April 2004 and received shareholder approval on
April 21, 2004.

 

Further terms and conditions of the Grant are set forth in Annex A hereto, which
is an integral part of this Grant.  Please complete the enclosed Income Tax
Withholding Election Form and return it to Corporate Human Resources per the
instructions on the Form.

 

All terms, provisions and conditions set forth in the Plan and not set forth
herein are incorporated by reference.  To the extent any provision hereof is
inconsistent with a provision of the Plan, the provisions of the Plan will
govern.

 

IN WITNESS WHEREOF, ADESA, Inc. has caused this Grant to be executed by its
Chairman, President and Chief Executive Officer as of the date and year first
above written.

 

 

 

ADESA, Inc.

 

 

 

 

 

 

By:

/s/ David G. Gartzke

 

 

 

Chairman, President and CEO

 

 

Attachment:  Annex A

 

--------------------------------------------------------------------------------


 

ANNEX A

RESTRICTED STOCK UNIT GRANT

 

1.                                       Further Terms and Conditions of
Restricted Stock Unit Grant.  The RSU Grant is subject to the following
additional terms and conditions:

 

(a)                                                                          No
Dividend Equivalents. The Participant shall not receive Dividend Equivalents
with respect to the RSU Grant.

 

(b)                                                                        
Payment.  Subject to the provisions of subsection (d) hereof, a distribution of
a number of shares of ADESA, Inc. Common Stock (the “Stock”) that is equal in
number to the aggregate number of RSUs shall be distributed no later than 90
days after the end of the vesting period provided, however, that the Committee
may determine that all or any RSUs payable may be settled in cash.  The amount
of cash paid in settlement shall be equal to the aggregate Fair Market Value of
the shares of Stock underlying the RSUs that are not settled in Stock.  ADESA,
Inc. may elect to deposit the Stock into a participant account in the ADESA,
Inc. Invest Direct plan.

 

(c)                                                                          Tax
Withholding.  The Company shall withhold all applicable taxes required by law to
be withheld with respect to the vesting and settlement of the RSU award granted
to you by the Company.  You may satisfy the withholding obligation by paying the
amount of any taxes in cash or check prior to the date tax withholding is
required. Otherwise, the Company will withhold from the RSU award the number of
shares of Stock having a value on the date of vesting equal to your tax
withholding obligation.  An Income Tax Withholding Election Form will need to be
completed at the time of Award and returned to Corporate Human Resources.  If no
Election Form is received by Corporate Human Resources within the timeframe
detailed on the Form, the Company will withhold shares of Stock from your RSU
award (as described herein) in order to satisfy the tax withholding obligations.

 

(d)                                                                        
Death, Retirement, Disability, or Termination of Employment. 

 

(1)                                  During the Vesting Period (i) if the
Participant retires pursuant to the terms of a tax qualified retirement plan of
ADESA, Inc. or a Subsidiary or upon such other retirement as may be approved by
the Committee, (ii) in the event of the death of the Participant while in the
employ of ADESA, Inc. or a Subsidiary, or (iii) in the event of the termination
of the employment of the Participant due to Disability (as defined in Section
22(e)(3) of the Code), all unvested RSUs shall vest and be paid promptly to the
Participant (or the Participant’s beneficiary or estate). The payment shall be
prorated based upon the number of whole calendar months within the Vesting
Period which had elapsed as of the date of death, retirement or termination due
to Disability in relation to the number of calendar months in the full Vesting
Period. A whole month is counted in the calculation if the Participant was in
the position as of the 15th of the month.

 

(2)                                  If the Participant’s employment with ADESA,
Inc. or any Subsidiary terminates for any reason other than death, disability or
retirement, as specified in subsection (c)(1) hereof,

 

--------------------------------------------------------------------------------


 

all RSUs, to the extent not yet vested, shall except as otherwise provided by
the Committee, be forfeited on the date of such termination of employment.

 

2.                                       Ratification of Actions.  By receiving
the Grant or other benefit under the Plan, the Participant and each person
claiming under or through Participant shall be conclusively deemed to have
indicated the Participant’s acceptance and ratification of, and consent to, any
action taken under the Plan or the Grant by ADESA, Inc., the Board or the
Committee.

 

3.                                       Notices.  Any notice hereunder to
ADESA, Inc. shall be addressed to ADESA, Inc., 13085 Hamilton Crossing Blvd.,
Suite 500, Carmel, Indiana, 46032, Attention:  Executive Compensation Manager,
Human Resources, and any notice hereunder to the Participant shall be directed
to the Participant’s address as indicated by ADESA, Inc.’s records, subject to
the right of either party to designate at any time hereafter in writing some
other address.

 

4.                                       Definitions.  Capitalized terms not
otherwise defined herein shall have the meanings given them in the Plan.

 

5.                                       Governing Law and Severability.  To the
extent not preempted by Federal law, the Grant will be governed by and construed
in accordance with the laws of the State of Indiana, without regard to conflicts
of law provisions.  In the event any provision of the Grant shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Grant, and the Grant shall be construed and enforced
as if the illegal or invalid provision had not been included.

 

--------------------------------------------------------------------------------